               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
              v.                      )   Civil No. 1969-295
                                      )
VIRGIN ISLANDS GIFT AND FASHION       )
SHOP ASSOCIATION, INC.; C. & M.       )
CARON, INC.; A.H. RIISE GIFT SHOP,    )
INC.; CAVANAGH’S, INC.; CARIBE TIME   )
PRODUCTS, INC.; CONTINENTAL, INC.;    )
THE GENERAL TRADING CORPORATION;      )
CARDOW, INC.; CASA VENEGAS, INC.;     )
FRENCH SHOPPE, INC.; LITTLE SHOP,     )
INC.; MR. WOODIE, INC.; CHI CHI,      )
INC.; ST. THOMAS JEWELRY, INC.        )
d/b/a PLACE VENDOME; H. STERN-ST.     )
THOMAS, INC.; THEO’S INC.; and A.H.   )
LOCKHART & CO., INC.,                 )
                                      )
              Defendants.             )

ATTORNEYS:

R. Cameron Gower
United States Department of Justice
Washington, DC
     For the United States of America.

                              ORDER

GÓMEZ, J.

     Before the Court is the motion of the United States to

terminate the September 8, 1970, Judgment entered in this

action.

                I.   FACTUAL AND PROCEDURAL HISTORY

     On September 10, 1969, the United States filed a complaint

alleging antitrust violations under 15 U.S.C. § 3 against the
United States v. V.I. Gift & Fashion Shop Ass’n et al.
Civil No. 69-295
Order
Page 2

Virgin Islands Gift and Fashion Shop Association, Inc.; C. & M.

Caron, Inc.; A.H. Riise Gift Shop, Inc.; Cavanagh’s, Inc.;

Caribe Time Products, Inc.; Continental, Inc.; The General

Trading Corporation; Cardow, Inc.; Casa Venegas, Inc.; French

Shoppe, Inc.; Little Shop, Inc.; Mr. Woodie, Inc.; Chi Chi,

Inc.; St. Thomas Jewelry, Inc. d/b/a Place Vendome; H. Stern-St.

Thomas, Inc.; Theo’s Inc.; and A.H. Lockhart & Co., Inc.

(collectively “the Gift Shop Defendants”). The several Gift Shop

defendants each were retailers of merchandise sole in their

respective gift shops.

       On September 8, 1970, this Court entered a final judgment to

which the parties consented. That judgment perpetually enjoins the

Gift Shop Defendants from fixing or facilitating fixing the price

or discounts of gift shop items. The judgment also perpetually

requires the Gift Shop Defendants to report to the United States

or open their books to the United States upon the United States’s

reasonable request. Further, the judgment contains various short-

term requirements, such as requiring the Gift Shop Defendants to

cancel or destroy certain price lists, discount schedules, and

other materials within 30 days of entry of the judgment. The

judgment also retained jurisdiction “for the purpose of enabling

any of the parties . . . to apply to this Court at any time for

such   further   orders    and   directions    as   may   be   necessary   or
United States v. V.I. Gift & Fashion Shop Ass’n et al.
Civil No. 69-295
Order
Page 3

appropriate for . . . termination of any of the provisions [of

this Final Judgment].” See United States v. V.I. Gift & Fashion

Shop Ass’n, No. 1969-295, 1970 U.S. Dist. LEXIS 10335, at *10

(D.V.I. Sep. 8, 1970).

     The United States now moves, pursuant to Federal Rule of Civil

Procedure 60(b), to terminate the September 8, 1970, Judgment.

                                II. DISCUSSION

     “Rule 60(b) allows a party to seek relief from a final

judgment, and request reopening of his case, under a limited set

of circumstances[.]” Gonzalez v. Crosby, 545 U.S. 524, 528

(2005). Federal Rule of Civil Procedure 60 (“Rule 60”) in

pertinent part provides:

     (b) Grounds for Relief from a Final Judgment, Order, or
     Proceeding. On motion and just terms, the court may
     relieve a party or its legal representative from a final
     judgment, order, or proceeding for the following
     reasons:

     . . .

     (5) the judgment has been satisfied, released, or
     discharged; it is based on an earlier judgment that has
     been reversed or vacated; or applying it prospectively
     is no longer equitable; or

     (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

     A Rule 60(b)(5) motion may be granted “when the party

seeking   relief    from   an    injunction   .   .   .   can   show   ‘a

significant change either in factual conditions or in law.’”
United States v. V.I. Gift & Fashion Shop Ass’n et al.
Civil No. 69-295
Order
Page 4

Agostini v. Felton, 521 U.S. 203, 215 (1997) (quoting Rufo v.

Inmates of Suffolk County Jail, 502 U.S. 367, 384 (1992)).

Because Rule 60(b)(5) “encompasses the traditional power of

a court of equity to modify its decree in light of changed

circumstances,” Frew v. Hawkins, 540 U.S. 431, 441 (2004),

the   Court   “should    apply   a   ‘flexible    standard’   to   the

modification of consent decrees when a significant change in

facts or law warrants their amendment.” Id. (citing Rufo, 502

U.S. at 393).

      Relief under Rule 60(b)(6) is extraordinary because it

can be given for “any other reason justifying relief.” Coltec

Indus. Inc. v. Hobgood, 280 F.3d 262, 273 (3d Cir. 2002).

                                 III. ANALYSIS

      The United States indicates that pursuant to Federal Rule

of Civil Procedure 60(b) (“Rule 60”) it seeks to terminate the

September 8, 1970, Judgment in this case.

      The United States asserts that its experience enforcing

antitrust laws has shown that markets evolve over time “in ways

that render long-lived judgments no longer protective of

competition, or even anticompetitive.” See Mot. of the United

States to Terminate a Legacy Antitrust J. at 2, ECF No. 3. As a

result, since 1979, the Antitrust Division of the United States

Department of Justice (“Antitrust Division”) has “followed a
United States v. V.I. Gift & Fashion Shop Ass’n et al.
Civil No. 69-295
Order
Page 5

policy of including in each judgment a term automatically

terminating antitrust judgments after no more than ten years.”

Id.

      Here, the September 8, 1970, Judgment has been in effect

for over 48 years. Significantly, the deadline for each short-

term requirement imposed by that judgment has long-since

elapsed. Additionally, the ongoing prohibitions within the

judgment target only price fixing or facilitation thereof--

actions already prohibited by the antitrust laws. See, e.g., 15

U.S.C. § 3; United States v. Nat'l Ass'n of Real Estate Bds.,

339 U.S. 485, 489 (1950); United States v. Bausch & Lomb Optical

Co., 321 U.S. 707, 720 (1944). The United States also informs

the Court that the leading defendant, the Virgin Islands Gift

and Fashion Shop Association, Inc., no longer exists. Given

these circumstances, termination of the September 8, 1970,

Judgment is appropriate. See, e.g., United States v. Eastman

Kodak Co., 63 F.3d 95, 102 (2d Cir. 1995) (affirming a district

court’s exercise of equitable discretion to terminate antitrust

decrees where (1) the primary purposes of the decrees--the

elimination of monopoly and unduly restrictive practices--had
United States v. V.I. Gift & Fashion Shop Ass’n et al.
Civil No. 69-295
Order
Page 6

been achieved and (2) termination of the decrees would benefit

consumers).

     The premises considered, it is hereby

     ORDERED that the motion of the United States to reopen the

case (ECF No. 2) is GRANTED; it is further

     ORDERED that the motion of the United States to terminate

the September 8, 1970, Judgment (ECF No. 3) is GRANTED; and it

is further

     ORDERED that the September 8, 1970, Judgment entered in

this matter is TERMINATED.



                                          S\
                                                CURTIS V. GÓMEZ
                                                District Judge
